382 P.2d 807 (1963)
Floyd JENNINGS, Plaintiff in Error,
v.
Chester L. HOSKINSON, Joe B. Lewis, and Maurice E. Bauer, as the Board of County Commissioners of Jefferson County, Colorado, Defendants in Error.
No. 20134.
Supreme Court of Colorado. In Department.
May 6, 1963.
Rehearing Denied May 27, 1963.
*808 A. E. Small, Jr., Eugene Zelinger, Derby, for plaintiff in error.
Bradley, Carney & Johnson, Golden, for defendants in error.
FRANTZ, Chief Justice.
Jennings applied to the Board of County Commissioners of Jefferson County, Colorado, for a license to sell malt, vinous and spirituous liquors, and after a hearing, his application was denied. Complaint was filed in the district court, where, after a review of the proceedings had before the Board of County Commissioners, the court entered judgment sustaining the Board. This judgment is attacked here by writ of error.
It appears from the record that the place of business of the applicant was located at 9400 West Colfax Avenue, Lakewood, Colorado; that approximately one block east of this location was an outlet, and that at about the same distance west there was another outlet. There were eight other outlets within varying distances of the premises which could serve the rather large area considered by the Board, in the disposition of the application, as being the neighborhood.
Over 600 signatories to petitions favored the issuance of the license. Several witnesses appeared at the hearing before the Board and testified in the applicant's behalf. No remonstrances were filed, and no one appeared at the hearing to oppose the granting of the license.
If there is evidence to support the determination of the Board of County Commissioners, it was the duty of the trial court to affirm the action of the Board. Bailey v. Board of County Comm'rs, Colo., 376 P.2d 519.
Besides considering the number of outlets in the area, the Board may properly take into account in its consideration of the case the fact that close to the location for which a license is sought there are existing outlets to serve the public. MacArthur v. Presto, 122 Colo. 202, 221 P.2d 934.
"[W]e recognize that the number of licenses in an area may be sufficient *809 to warrant the [licensing agency] in denying the issuance of an additional license." Geer v. Stathopulos, 135 Colo. 146, 309 P.2d 606. Where there are a number of licensed outlets in an area, their inadequacy, if any, to serve the needs of the neighborhood should be shown by the applicant.
The record reveals a substantial number of outlets in the area, of which two are in close proximity to the premises in question; and absent a showing of need based upon these outlets being inadequate to serve the neighborhood, the trial court properly sustained the Board's refusal to grant a license.
The judgment is affirmed.
MOORE and PRINGLE, JJ., concur.